Citation Nr: 0212832	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  98-19 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Service connection for a back disorder was denied most 
recently by the RO in August 1987.  The veteran was notified 
of that decision, and of appellate rights and procedures, on 
September 3, 1987; no appeal was thereafter perfected.

2.  Evidence submitted since August 1987 does not tend to 
show that the current presence of intervertebral disc 
syndrome is related to service and is not so significant that 
it must be considered in order to decide fairly the merits of 
the claim.

3.  Service connection for a right knee disorder was denied 
by the Board in June 1988.

4.  Evidence submitted since June 1988 does not tend to show 
the presence of current right knee disorder related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  An August 1987 RO decision, denying service connection 
for a back disorder, is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  Evidence received since August 1987 is not new and 
material, and the veteran's claim for service connection for 
intervertebral disc syndrome has not been reopened.  
38 U.S.C.A. §§ 1110, 5107(a), 5108 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 3.307, 3.309 (2001).

3.  A June 1988 Board decision, denying service connection 
for right knee degenerative arthritis, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

4.  Evidence received since June 1988 is not new and 
material, and the veteran's claim for service connection for 
a right knee disorder has not been reopened.  38 U.S.C.A. 
§§ 1110, 5107(a), 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment, on November 9, 
2000, of the Veterans Claims Assistance Act (VCAA) of 2000.  
In pertinent part, this law redefines VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA. 66 Fed. Reg. 45620- 
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)).  Some of these changes in law 
are potentially applicable to the claim on appeal. See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The Board specifically 
emphasizes, though, that a revised standard for adjudicating 
new and material evidence claims is not applicable to the 
claim on appeal.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 38 C.F.R. § 
3.156(a) only applies to claims received on or after August 
29, 2001).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations. By virtue of a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOC), 
the veteran and his representative have been given notice of 
the Reasons and Bases in denying his claim and have advised 
the veteran of the information, medical evidence and/or lay 
evidence necessary to substantiate his claim.  The RO also 
advised the veteran to identify any additional information 
and evidence that may be pertinent to his claim on appeal.  
The veteran has not identified the existence of any 
additional records that may support a reopening of his claim.  
See generally Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
66 Fed. Reg. at 45628.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  The veteran has been 
provided proper notice, he has been provided the opportunity 
to present evidence and argument in support of his claim to 
reopen, and he has not identified the existence of any 
additional records that may support a reopening of his claim.  
Given the above, the Board finds that the veteran has been 
provided with proper notice as required by the Court in the 
case of Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Whether New and Material Evidence Has Been Submitted

A decision of the Board is final, as is a decision of the RO 
for which an appeal has not been timely perfected; see 
38 C.F.R. §§ 20.200, 20.302 (2001).  When a claimant requests 
that a claim be reopened after an appellate decision has been 
promulgated, or after an RO decision becomes final, and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, as to whether it provides a basis for allowing the 
claim.  38 U.S.C.A. § 5108 (West 1991); see also 38 U.S.C.A. 
§§ 7104(b) and 7105 (West 1991); 38 C.F.R. §§ 20.1100, 
20.1105.  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

a. Low Back Disability

In the instant case, service connection for a back disorder 
was most recently denied by the RO in August 1987, following 
review of evidence that consisted of statements from the 
veteran's sister, a neighbor, and his son (a physician).  The 
statement from the veteran's son, dated in March 1987, shows 
that his son attributed the veteran's current back disability 
to injuries he incurred during his period of service, and 
that there had been no back problems prior to his entrance 
into service.  The RO, in its August 1987 decision, 
acknowledged this evidence, indicated that it had been 
"studied," and concluded that it was found not to establish 
service connection for a chronic injury of the back.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated September 
3, 1987.  No notice of disagreement was received within one 
year thereafter; the August 1987 rating decision, 
accordingly, is final.

The Board notes that the issue of service connection for a 
low back disability had been denied by the Board immediately 
prior to this rating action, in July 1987, at which time the 
evidence considered included the veteran's service medical 
records and reports of VA examinations dated in 1946 and 
1950.  The evidence also included private medical records 
dated in July 1986 indicating the presence of narrowing of 
the fifth lumbar and first sacral segment disc space, with 
apophyseal joint arthritis, and the presence of a minimally 
bulging disc at the fourth-fifth lumbar level with 
degenerative changes in the posterior element of the fifth 
lumbar-first sacral segment level.  The private physician 
stated that it was his opinion that the veteran's back 
problems began in service following an injury.  

The Board, in denying the veteran's claim, noted that his 
service medical records showed complaints of back pain, but 
that they were devoid of any medical history showing a back 
injury.  The Board accordingly concluded that the back pain 
treated in service was acute and transitory, and was resolved 
prior to discharge.  The Board also found that the veteran's 
current back problems were clinically manifested more than 40 
years after service.

The question before the Board at this time is whether the 
evidence submitted subsequent to the RO's August 1987 rating 
decision constitutes new and material evidence.  This 
evidence includes private medical records dated in 1987 
indicating the presence of back problems and showing that, in 
March 1987, the veteran was diagnosed with a ruptured lumbar 
disc, and that a lumbar laminectomy was performed.  Private 
medical records dated between 1998 and 2000, referencing 
treatment for current back problems, were also submitted, as 
were copies of the veteran's service medical records and the 
private medical records dated in July 1986.  In addition, the 
veteran testified at a personal hearing in January 1999.

The copies of the veteran's service medical records and the 
July 1986 private medical records are duplicative of records 
that had previously been considered in prior adjudications of 
the veteran's claim, and accordingly cannot be deemed to 
constitute new evidence.  The medical records dated in 1987, 
and between 1998 and 2000, while new, are not material.  The 
fact that a lower back disorder is currently manifested was 
of record in August 1987.  This evidence, therefore, is 
cumulative in nature, in that it does not set forth any facts 
that had not been known as of the date of the RO's August 
1987 decision.  Likewise, the veteran's testimony in January 
1999, to the effect that he was treated in service for back 
problems, and had back problems since that time, is 
cumulative in that such contentions and information had been 
of record in August 1987.

Inasmuch as the evidence submitted since the RO's August 1987 
decision is not both new and material, the Board finds that 
the veteran's request to reopen the previously denied claim 
for service connection for a back disorder must be denied.

b. A Right Knee Disorder

Service connection for a right knee disorder, specifically 
right knee degenerative arthritis, was denied by the Board in 
June 1988, following review of evidence that included the 
veteran's service medical records, the report of a 1946 VA 
examination, and the report of a private examiner in July 
1986 to the effect that it was apparent that the veteran had 
an attack of rheumatic fever and migratory polyarthritis in 
service.  In addition, the veteran's son, who was a 
physician, indicated in a March 1987 statement that he had 
reviewed his father's medical records, and that his father 
began to have back and leg problems after injuring his back 
in service.  The Board, in denying the veteran's claim for 
right knee degenerative arthritis, found that there was no 
evidence that the veteran had degenerative arthritis of the 
right knee in service, or that he currently had any such 
disability.

The evidence submitted subsequent to June 1988 includes 
private medical records dated in 1987 and between 1998 and 
2000.  In addition, copies of the veteran's service medical 
records and the private medical records dated in July 1986 
were submitted.  The veteran also testified at a personal 
hearing in January 1999.

The copies of the veteran's service medical records and the 
July 1986 private medical records are duplicative of records 
that were considered by the Board in 1987, and accordingly 
cannot be deemed to constitute new evidence.  Private medical 
records dated in 1987, while new, do not reference any right 
knee problems, and accordingly are not material.  With regard 
to the more recent medical records, a VA medical record dated 
in March 1998 notes complaints by the veteran of sharp and 
piercing pain usually occurring in his lower extremities; the 
record notes "[i]ssues" to include "'pains'."  These more 
recent medical records are also new, in the sense that they 
had not previously been associated with the veteran's claims 
folder, but, inasmuch as they do not present any new 
information with regard to the possible service connection 
for any right knee disorder, cannot be construed as material.  
The veteran's testimony in January 1999, to the effect that 
he has right knee problems that began during service, is 
cumulative in that such contentions and information were 
considered by the Board in June 1988.

Since the evidence submitted subsequent to the Board's June 
1988 decision is not both new and material, the Board finds 
that the veteran's request to reopen the previously denied 
claim for service connection for a right knee disorder must 
be denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
low back injury.  The appeal is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disability.  The appeal is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

